Citation Nr: 1542573	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for depression, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1995 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The Veteran appeared at a videoconference hearing at the RO in July 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the course of the appeal, the Veteran, on several occasions, indicated that his current psychiatric difficulties were impacted by his service-connected disabilities, including his gastroesophageal reflux disorder (GERD) and right and left knee disorders.  

In a November 2014 letter, the Veteran indicated that he had feelings of frustration, hopelessness, worrying about his health, and lack of sleep.  He noted that he felt in a very bad place emotionally, mentally, and physically.  He stated that his stomach and knees bothered him throughout most days.  He indicated that it was not like his knees, acid reflux, or irritable bowel syndrome did not bother him.  He stated that the negative thoughts were starting to overpower the positive ones.  

In a January 2015 letter, the Veteran reported that he constantly felt burdened with depression, stress, and anxiety.  He noted that he had difficulty falling asleep and that when he did fall asleep his acid reflux or irritable bowel syndrome would wake him up.  He stated that he could not win for losing.  He noted that this treacherous pattern had drained his concentration, decision making, judgment, mood, patience, relationships, daily life, etc.  

At the time of his hearing, the Veteran indicated that the gastrointestinal troubles that he was having were causing him to be depressed.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In light of the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder(s) and its relationship, if any, to his service-connected GERD or knee disorders.

The Board further notes that subsequent to the issuance of the March 2014 statement of the case, the RO performed further development on the Veteran's claim, to include a March 2015 VA psychiatric examination.  While the additional development was performed, the RO did not issue a supplemental statement of the case.  As the RO ordered the additional development, a supplemental statement of the case should have been issued.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from all VA facilities from March 2015 to the present.  

2.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any current psychiatric disorder, to include depression.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

As to any found psychiatric disorder: (a) Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, if found, had its onset in service or is otherwise related to service?

(b) If not, is it as likely as not (50 percent probability or greater) that any current psychiatric disorder is caused by any service-connected disorder, to include GERD and left and right knee disorders, including medications taken for these disorders?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder is aggravated (permanently worsened) by the service-connected GERD and/or left and right knee disorders, including medications taken for these disorders?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered. 

3.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claim on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, which should include addressing all information/evidence received subsequent to the issuance of the last statement of the case, and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

